Order, Supreme Court, Bronx County (Alexander A. Delle Cese, J.H.O.; on referral of Alan J. Saks, J.), entered on or about August 12, 1991, which, inter alia, determined that defendant Santiago Gonzalez, sued herein as Sanita Gonzalez was the owner of the motor vehicle, involved in a hit-and-run accident involving a pedestrian, unanimously affirmed, with costs.
Within half an hour of an alleged hit-and-run accident in which the plaintiff was struck by a 1971 Chevolet Monte Carlo, a police accident report was filed describing, inter alia, the approximate color and the license plate number of the Gonzalez vehicle. Although the eyewitness to the incident was not identified and the reporting police officer did not appear at the subsequent hearing, counsel consented to the entry into evidence of the report. In the absence of timely objection, the evidence is presumed to have been unobjectionable and any error considered waived. (See, CPLR 4017; Horton v Smith, 51 NY2d 798, 799; 4 Weinstein-Korn-Miller, NY Civ Prac ¶ 4017.05.) Further, the totality of the evidence adduced at the hearing supports the Hearing Officer’s findings. Concur— Milonas, J. P., Wallach, Asch and Rubin, JJ.